 Case 3:17-cv-01176-NJR Document 97 Filed 06/08/20 Page 1 of 3 Page ID #563




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AVERY SINGLETON,

                       Plaintiff,

 v.                                              Case No. 17-cv-01176-NJR

 DR. LEO NARODISTKY, and
 DR. SANDHU,

                       Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Avery Singleton commenced this action pursuant to 42 U.S.C. § 1983 for

alleged violations of his constitutional rights arising from deliberate indifference of his

serious dental needs. (See Docs. 9, 57).

       On December 3, 2019, the Court issued an order directing the parties to file a

Notice Regarding Magistrate Judge Jurisdiction form indicating consent to proceed

before a magistrate judge or an affirmative declination to consent. (Doc. 89). Singleton

failed to return the form within the allotted time, and so, the Court issued another order

on January 10, 2020, advising Singleton that the deadline for filing the form had passed,

but granting him an additional seven days to consent or decline to consent to magistrate

judge jurisdiction. Singleton was warned that failure to return the form would result in

possible sanctions. (Doc. 92). Singleton, again, did not file the form with the Court.

       On January 28, 2020, the Court issued another order directing Singleton to show

cause why sanctions should not be imposed on him for failure to file the form as required


                                           Page 1 of 3
 Case 3:17-cv-01176-NJR Document 97 Filed 06/08/20 Page 2 of 3 Page ID #564




under Administrative Order 257. (Doc. 93). Singleton did not return the form or respond

to the Court’s directive to explain why sanctions should not be imposed.

       Furthermore, on November 18, 2019, Defendants Dr. Narodistky and Dr. Sandhu

filed a motion for summary judgment, and Singleton did not file a response or request

additional time to respond. (Doc. 86). In fact, the Court has not heard from Singleton in

over nine months. (See Doc. 83, filed by Singleton on August 20, 2019). Singleton has

continually ignored the Court’s directives and has failed to actively prosecute his claims.

See FED. R. CIV. P. 41(b). The Court will not allow this matter to linger indefinitely.

       For these reasons, this action is DISMISSED without prejudice, based on

Singleton’s failure to comply with the Court’s orders to file a Notice and Consent form

and for failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128

F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

       Singleton is ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due

and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Singleton wishes to appeal this Order, he must file a notice of appeal with this

Court within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If he does

choose to appeal, he will be liable for the $505.00 appellate filing fee irrespective of the

outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999);

Lucien, 133 F.3d at 467. He must list each of the issues he intends to appeal in the notice

of appeal and his motion for leave to appeal in forma pauperis. See FED. R. APP. P.

                                        Page 2 of 3
 Case 3:17-cv-01176-NJR Document 97 Filed 06/08/20 Page 3 of 3 Page ID #565




24(a)(1)(C). Moreover, if the appeal is found to be nonmeritorious, Singleton may also

incur another “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e)

motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

      All pending motions are DENIED as moot, and the Clerk of Court is DIRECTED

to close this case and enter judgment accordingly.

      IT IS SO ORDERED.

      DATED: June 8, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 3 of 3
